Citation Nr: 1502806	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-29 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to a gastrointestinal disorder, to include under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to an evaluation in excess of 20 percent for post-operative residuals, left knee injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1994, with service in Southwest Asia during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA), Seattle, Washington, Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.

The Board has recharacterized an issue on appeal.  The issue was previously characterized as service connection for stomach cramps (claimed as diverticulitis).  The Veteran essentially contends that he has stomach cramps, diarrhea, and urgent bowel movements, in part, due to his service in Southwest Asia during the Gulf War.  As such, the issue has been recharacterized as a gastrointestinal disorder.

The issues of an increased evaluation for a left knee disability as well as service connection for hypertension, hearing loss, a heart disability, and a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.   In November 1994, the RO denied the Veteran's claim of entitlement to service connection for hypertension, stomach cramps, and hearing loss.  The Veteran did not appeal the decision and new and material evidence was not received prior to the expiration of the appellate period.

2.   Evidence received since the November 1994 rating decision is new and material, as the evidence is not cumulative and redundant, and it raises a reasonable possibility of substantiating the claims of entitlement to service connection for hypertension, a gastrointestinal disorder, and hearing loss.

3.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War and he has irritable bowel syndrome that is compensably disabling.


CONCLUSIONS OF LAW

1.  The November 1994 decision denying entitlement to service connection for hypertension, a gastrointestinal disorder, and hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claims of entitlement to service connection for hypertension, a gastrointestinal disorder, and hearing loss is new and material, and therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a gastrointestinal disorder, namely, irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.114, Diagnostic Code 7319 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

By way of background, the Veteran submitted a claim for elevated blood pressure, stomach cramps, and hearing loss in June 1994.  The claims were denied in a November 1994 rating decision.  The Veteran was notified of the decision by a letter dated later that month.  He did not appeal the November 1994 decision and, prior to the expiration of the appellate period, new and material evidence was not received which would have had to be considered in connection with the pending claim.  See 38 C.F.R. § 3.156(b).  As such, the November 1994 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In December 2008, the Veteran submitted a claim to reopen the issues of entitlement to service connection for hypertension (claimed as a heart condition), diverticulitis (also claimed as stomach cramps), and left ear hearing loss.  After the claims were denied in the June 2009 rating decision, the Veteran perfected an appeal.  These claims have been certified to the Board for appellate review.

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

At the time of the November 1994 rating decision, the evidence of record included the Veteran's service treatment records and VA examinations.

The RO denied the claims in November 1994 when it was determined that the Veteran did not have chronic hypertension that required continuous medication, hearing loss for VA purposes, or a permanent residual of gastritis.  

The new evidence added to the record since the November 1994 decision includes statements and testimony provided by the Veteran, a VA examination, and private medical records.  Private treatment records reveal that the Veteran has been diagnosed with hypertension that requires the use of continuous medication.  A VA examination also revealed diagnoses of irritable bowel syndrome, GERD, and diverticulitis.  Lastly, the Veteran testified that he spent his entire military career around weapons and he surmised that his decreased hearing acuity is related to his exposure to military noise.

This information is new and material evidence as the claim was previously denied on the merits in November 1994 based on a determination that the evidence did not show a diagnosed chronic disability, namely hypertension requiring continuous medication, a gastrointestinal disability (irritable bowel syndrome and diverticulitis), or hearing loss for VA purposes.  

The Board finds that the evidence submitted since the November 1994 rating decision is new in that it was not previously before VA decisionmakers.  Moreover, the new evidence is material because the evidence pertaining to a chronic diagnosed disability, namely hypertension, irritable bowel syndrome, and diverticulitis, is not cumulative or redundant.  The new evidence relating to the Veteran's hearing loss is also material because the hearing testimony suggests that the Veteran's decreased hearing acuity may be related to noise exposure during military service, at least when the credibility of the evidence is presumed.  When the claim was previously denied by the RO on the merits, the determination was that there was no evidence of hearing loss for VA purposes. Thus, the Veteran's lay testimony of decreased hearing acuity relates to an unestablished fact necessary to substantiate the hearing loss claim and it raises a reasonable possibility of substantiating the claim.

The threshold for reopening a claim is low and this new evidence clearly meets the threshold.  Shade, 24 Vet. App. at 110.  Accordingly, the Board concludes that the claims are reopened because new and material evidence has been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims of entitlement to service connection for hypertension and hearing loss are addressed further in the remand following the decision.  The reopened gastrointestinal disorder claim is now addressed on the merits.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  See 38 C.F.R. § 3.317(a) (1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection. 

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (including irritable bowel syndrome). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In November 2012, a VA examiner noted symptoms of frequent bowel disturbance with abdominal distress, nausea, and diarrhea.  She provided a diagnosis of irritable bowel syndrome.  She noted that the Veteran had a history of several intestinal conditions, including GERD and diverticulitis, but she noted that the Veteran's primary complaints of bloating, diarrhea, and nausea are more consistent with irritable bowel syndrome.  

Although the examiner opined that the Veteran's history of different intestinal conditions was less likely than not related to service because it did not manifest until many years after service, presumptive service connection is available for irritable bowel syndrome as a medically unexplained chronic multi symptom illness (functional gastrointestinal disorder) under 38 C.F.R. § 3.317.  Thus, because the evidence shows that the condition is at least compensably disabling under Diagnostic Code 7319 (for irritable colon syndrome), service connection is warranted.
ORDER

New and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension; the appeal of this issue is granted to this limited extent.

New and material evidence has been presented to reopen a claim of entitlement to service connection for hearing loss; the appeal of this issue is granted to this limited extent.

New and material evidence has been presented to reopen a claim of entitlement to service connection for a gastrointestinal disability; and service connection for irritable bowel syndrome is granted.


REMAND

The Board finds it necessary to remand the remaining reopened claims to the AOJ for additional development and consideration.

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

A VA examination was not provided in reference to the Veteran's current claim of service connection for hypertension and hearing loss.  The new evidence raises the issues of whether the Veteran's currently diagnosed hypertension is related to elevated blood pressure readings in service and whether the Veteran's current claims of decreased hearing acuity rise to the level of hearing loss for VA purposes.  In view of these circumstances, the claims of service connection for hypertension and hearing loss must be remanded for VA examinations and medical opinions.

The Veteran maintains that his hypertension is the proximate cause of his current heart disability.  As such, the Board finds that the issue of whether the Veteran's heart disability is related to service is inextricably intertwined with the issue of entitlement to service connection for the Veteran's hypertension.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Accordingly, the Board finds that remanding the Veteran's claim of service connection for a heart disability is required so that it may be contemporaneously adjudicated with his claim of service connection for hypertension.

In reference to the Veteran's claim for a left foot disability, private treatment records document treatment for an equinus deformity and burning painful arch syndrome.  The Veteran is currently service connected for a right foot and left knee disability.  He contends that his left foot problems are secondary to gait issues related to his service-connected right foot and left knee.  A VA examination has not been provided for the Veteran's claim of service connection for a left foot disability.  Given the evidence of a left foot disability and the contended theory of secondary service connection, the Board finds that the Veteran should be scheduled for a VA examination in order to determine the etiology of any current left foot disability.

Furthermore, the Veteran contends that his service-connected left knee disability has worsened since the March 2014 VA examination.  In order to more accurately reflect the current level of the Veteran's disability, a new VA examination is necessary.

Lastly, more recent relevant records should be obtained on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA for any private doctor who has treated the Veteran's claimed conditions since 2009.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the disabilities.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for appropriate VA examinations in connection with his service connection claims pertaining to a left foot disability, hypertension, and hearing loss, and the rating claim for the left knee.

The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiners.  All necessary tests and studies should be conducted.  The examiners must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

(a) Left Foot Disability: After examining the Veteran, the examiner should identify the Veteran's left foot disabilities.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left foot disability was caused by, or aggravated by, his service-connected right foot or left knee disability.

(b) Hypertension: The examiner should verify whether the Veteran has hypertension.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its clinical onset during, or is otherwise related to, the Veteran's active military service, including his high blood pressure readings during service.

(c) Hearing Loss: The examiner should verify whether the Veteran has hearing loss for VA purposes.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any hearing loss is related to service, to include his exposure to military noise while serving in the Calvary.

(d) Left Knee: The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left knee disability.

The examiner should report the range of motion of the knee, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.

The examiner should also determine whether there is any evidence of recurrent subluxation or lateral instability of the knee, and if so, to what extent.

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


